UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2010 BEACON FEDERAL BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland 001-33713 26-0706826 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 6611 Manlius Center Road, East Syracuse, NY 13057 (Address of principal executive offices) (315) 433-0111 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 29, 2010, Robert J. Berger resigned as a director of Beacon Federal Bancorp, Inc. and Beacon Federal, the Company’s wholly owned savings bank subsidiary.The Nominating and Corporate Governance Committee has commenced a search to fill the vacancy on the boards resulting from the resignation. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits: None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEACON FEDERAL BANCORP, INC. Date: July 29, 2010 By: /s/ Ross J. Prossner Ross J. Prossner President and Chief Executive Officer (Duly Authorized Representative)
